Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00088-CV

                              Guadalupe Cantu FARIAS, et al.,
                                        Appellants

                                              v.

                                   Graciela REYNA, et al.,
                                          Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-13-261
                         Honorable Jose Luis Garza, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are taxed against the party who incurred them.

       SIGNED August 26, 2015.


                                               _________________________________
                                               Jason Pulliam, Justice